Citation Nr: 0014370	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of  compression fractures of the thoracic spine with kyphosis 
and osteophytes.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from August 1987 to 
November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was remanded by the Board 
for development in August 1999.  The case was returned to the 
Board in April 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
has been obtained by the RO. 

2.  The veteran's residuals of compression fractures of the 
thoracic spine with kyphosis and osteophytes include 
vertebral deformity and are manifested by significant mid-
thoracic muscle spasms and limitation of motion.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for residuals of 
compression fractures of the thoracic spine with kyphosis and 
osteophytes have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5285, 
5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected thoracic spine disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability.  

The RO granted service connection for the veteran's thoracic 
spine disability in a February 1992 rating decision.  A 10 
percent disability rating was assigned under Diagnostic Code 
5295.  The RO increased the veteran's disability rating to 20 
percent in a January 1994 rating decision based on the 
presence of vertebral deformity and limitation of motion, 
although it continued to identify Diagnostic Code 5295 as the 
code under which the disability was rated.  

At a VA examination in October 1997, the veteran complained 
of persistent mid-thoracic back pain that had become mildly 
worse over time.  The veteran also reported some tingling 
pain of the right side of his chest and occasionally the 
inner aspect of his right arm.  The physical examination 
disclosed mild tenderness to palpation over T-6 to T-8, 
forward flexion to 90 degrees with no exacerbation of 
symptoms, and moderate back pain with no radicular symptoms 
upon thoracic spine extension.  Twisting did not cause much 
pain.  X-rays revealed 45-50 percent compression of T-7 with 
kyphosis and 15-20 percent compression at T-8; the examiner 
commented that there did not appear to be a progression of 
degenerative disc changes relative to previous x-ray films.  
The examiner opined that the veteran did not need to 
specifically limit his activities because of his back 
disability.  The examiner stated that the veteran's reported 
radicular pain was possibly due to a herniated disc.  The 
examiner reported that no neurological findings were 
identified upon examination and this would be confirmed with 
an MRI study.  

In an addendum, the examiner stated that the veteran had a 
benign old T-7 compression fracture with posterior 
osteophytes noted but no definitive cord compression and no 
disc herniation.  The examiner also stated that the increase 
in symptoms was likely attributable to the osteophytes.  

A VA MRI was performed in November 1997.  The MRI report 
states that there was compression of T-7 resulting in a focal 
kyphosis; the compression fracture was described as remote 
and benign.  No disc herniation was identified, and posterior 
osteophytes at T-7 and T-8 were found.  The conclusion was T-
7 compression fracture with no evidence of disc herniation.

In a VA physical therapy report dated in March 1998, a 
physical therapist noted that the veteran had experienced 
increased low back pain and tingling over the course of the 
previous three weeks.  

In a VA physical therapy report dated in April 1998, a 
therapist noted that the veteran complained of mid- and low 
back pain.  The veteran had very minimal limitation of 
extension of the lumbar spine.  Although he showed improved 
posture with regard to the thoracic spine, the veteran did 
have slightly rounded shoulders and forward head posture.  
The therapist's assessment was that the veteran had good 
resolution of low back pain and improved thoracic spine 
posture.

VA outpatient treatment reports dated from February 1998 to 
February 1999 show that the veteran was followed by the 
neurosurgery service for his symptoms.  Those reports include 
an August 1998 note showing that the veteran's low back pain 
had resolved and that he had no new neurological complaints.  
A February 1999 entry shows that the veteran had experienced 
no change in symptoms as well as minimal pain that was 
relieved by ibuprofen; February 1999 x-rays were noted to 
reveal no changes from the 1997 films.  

Review of treatment reports from the VA hospital in Madison, 
Wisconsin, dated from April 1998 through November 1999, shows 
that the veteran's back disability was essentially stable, 
and he was treated with medications.  

In response to the Board's August 1999 remand, the veteran 
underwent further VA spinal examination in January 2000.  The 
veteran presented with complaints of constant daily pain, 
described as a burning and aching type sensation accompanied 
by tightness of the back; the pain radiated across his back 
to his shoulder blades.  The veteran reported that the pain 
increased with prolonged standing and ambulation and that he 
could no longer participate in physical activities or 
exercise.  Pain was improved with resting; however, the 
veteran stated that the pain had become not as manageable 
over the past two years.  The veteran denied bowel or bladder 
involvement as well as any involvement of the lower 
extremities in his disability picture.  The examiner noted 
that the veteran continued working as a project engineer 
running a maintenance department.  The veteran reported that 
back pain did not affect his work because it did not involve 
significant physical activity; however, he did report that it 
limited lifting activities at home.  

Physical examination revealed significant muscle spasms in 
the mid-thoracic region, with no atrophy or asymmetry of the 
musculature.  The examiner found no point tenderness over the 
thoracic spine.  Range of motion studies showed that the 
veteran was able to flex to 90 degrees, extend to 20 degrees, 
and lateral bend 30 degrees in both directions, all without 
pain.  Neurological examination was grossly normal.  X-rays 
showed some worsening of angulation of the T-7 compression 
fracture relative to 1991 films.  It was the examiner's 
clinical impression that the veteran showed worsening 
kyphosis of the thoracic spine, with pain worsening over the 
past two years attributable to the thoracic compression 
fracture.  The examiner opined that the veteran's kyphosis 
and degenerative changes would progressively worsen with 
time.



Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5285, a 100 percent rating is warranted 
for residuals of fractured vertebrae with cord involvement, 
requiring bed confinement, or requiring long leg braces, and 
a 60 percent rating is warranted without cord involvement; 
with abnormal mobility requiring a neck brace.  The residuals 
are otherwise rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999), 
degenerative or traumatic arthritis substantiated by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Code(s) for the specific joint or 
joints involved.  

Slight limitation of motion of the thoracic spine warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
moderate or severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291 (1999).  

Ankylosis of the thoracic spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(1999).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (1999) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(1999) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (1999) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999), a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief. 

A 10 percent rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent rating 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In the January 1998 rating decision appealed by the veteran, 
the RO determined that a rating in excess of 20 percent was 
not warranted because the disability was not in excess of the 
moderate lumbosacral strain contemplated by the assigned 
rating of 20 percent.  The rational for this decision was 
clearly wrong since moderate lumbosacral strain alone would 
warrant a 20 percent rating under Diagnostic Code 5295 and 
the demonstrated vertebral deformity would warrant an 
additional evaluation of 10 percent, resulting in an 
evaluation of 30 percent, rather than the 20 percent rating 
in effect.  

Although the RO provided this rationale for its denial of the 
veteran's claim in the statement of the case, the RO 
explained in the supplemental statement of the case issued in 
February 1999 that the assigned 20 percent rating was based 
on the presence of vertebral deformity and limitation of 
motion and that a higher evaluation was not warranted because 
the veteran did not have ankylosis of the thoracic spine or 
intervertebral disc syndrome.  Although it had on all prior 
occasions identified Diagnostic Code 5295, the code for 
evaluating lumbosacral strain, as the code used to evaluate 
the disability, it included no discussion of this code in the 
supplemental statement of the case issued in February 1999 or 
in the supplemental statement of the case issued in February 
2000.

The record reflects that the veteran does have vertebral 
deformity.  There is no cord involvement or abnormal mobility 
requiring a brace.  Under these circumstances, the residuals 
of the fractures are to be rated on the basis of muscle spasm 
or limitation of motion, with an additional 10 percent for 
the vertebral deformity.  The RO has correctly pointed out 
that the maximum rating under Diagnostic Code 5291 for 
limitation of motion of the thoracic spine is 10 percent.  
The record reflects that the veteran has substantial useful 
motion of the thoracic spine so the functional impairment 
does not more nearly approximate the ankylosis required for a 
20 percent rating under Diagnostic Code 5288 than the severe 
limitation of motion contemplated under Diagnostic Code 5291.  

Moreover, although the presence of a herniated disc was 
suspected, the MRI in November 1997 disclosed that there was 
no herniated disc and the neurological findings on the 1997 
and 1999 VA examinations were unremarkable.  In sum, the 
evidence demonstrates that the veteran does not have 
intervertebral disc syndrome.  Therefore, it would not be 
appropriate to rate the disability under Diagnostic Code 
5293.

However, the veteran does have kyphosis of the thoracic spine 
with limitation of motion, to include limitation of motion 
due to pain.  In addition, significant muscle spasms in the 
mid-thoracic region were found on the January 2000 VA 
examination.  Therefore, the Board believes, as the RO 
previously held, that the functional impairment from the 
service-connected disability would most appropriately be 
rated under Diagnostic Code 5295.  The demonstrated 
functional impairment, to include muscle spasms, is 
consistent with the criteria for a 20 percent evaluation 
under this code.  Although the veteran has osteophytes, 
neither listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, loss of lateral motion, marked 
limitation of forward bending in a standing position nor 
abnormal mobility on forced motion is shown.  Therefore, the 
disability does not more nearly approximate the criteria for 
a 40 percent rating under Diagnostic Code 5295.  

Accordingly, with the additional 10 percent rating for 
vertebral deformity, the disability warrants a rating of 30 
percent. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for the service-
connected disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by a 30 evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to an increased evaluation of 30 percent for 
residuals of a compression fractures of the thoracic spine 
with kyphosis and osteophytes is granted, subject to the 
criteria applicable to the payment of monetary benefits. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

